DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 27 October 2021.  Claims 1-20 are pending, wherein claims 18-20 are new.

Information Disclosure Statement
The information disclosure statement filed 27 October 2021 has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest applying excitatory and inhibitory stimulation to different neural targets of the brain in a concurrent fashion
John (US Publication no. 2017/0120043) describes a technique for neural modulation by deep brain stimulation.  John teaches delivery of excitatory and inhibitory stimulation waveforms to neural targets, however the choice of excitatory or inhibitory stimulation is determined based on a desired change in neural activity of a certain region.  Excitatory stimulation is initiated if the desired change in neural activity is less than expected, and inhibitory stimulation is initiated if the desired change in neural activity is greater than expected (para 157).  John does not concurrently actively provide excitatory stimulation with inhibitory stimulation to different neural targets.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        23 December 2021